)DETAILED ACTION
Response to Amendment
Applicant's submission filed on June 22, 2022 has been reviewed by the examiner and entered of record in the file.  
Claim 19 is amended, claim 20 is cancelled, and claims 33-35 are newly added. Claims 19, 21, 23, and 25-35 are present in the application.
Claim 26 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 19, 21, 23, 25 and 27-35 are under examination and are the subject of this office action.

Previous Claim Rejections - 35 USC § 103
4.	Claims 19, 21, 23, 25, 27-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Source Naturals, webpage printout of https://www.sourcenaturals.com/products/GP1830, screen capture of November 6, 2016, as evidenced by the Internet Archive Wayback Machine, further in view of Rohdewald, P, WO 2008/139314, published 2008, hereafter referred to as “Rohdewald”).
	In view of the amendments to claim 19, Applicant’s arguments have been considered and are persuasive.  Therefore, the rejection has been withdrawn.  
	However, upon further consideration of said amendments, a new ground(s) of rejection is made, please see below.

New Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 19, 21, 23, 25, 27-35 are rejected under 35 U.S.C. 103 as being unpatentable over Vertebene, webpage printout of http://vertebene.at/wirkstoffe_e.html, screen capture of April 5, 2016 taken from the Internet Archive Wayback Machine, further in view of Shikhman et al., Journal of Immunology 2001.
	Amended claim 19 is directed to a physiologically active composition (more specifically, an oral dosage form (claim 23)), that can be formulated as a nutritional supplement (claim 25), comprising a bamboo extract containing silica, N-acetyl glucosamine, lysine, and collagen hydrolysate comprising hydrolyzed collagen and hyaluronic acid, optionally comprising collagen, and/or Vitamin C (claim 21). 

	Vertebene discloses capsules for oral dosage comprising the ingredients bamboo extract, glucosamine, L-Lysine, Collagen hydrolysate comprising Collagen Type II and hyaluronic acid, and Vitamin C:

    PNG
    media_image1.png
    209
    485
    media_image1.png
    Greyscale
. 
Vertebene teaches that the capsules benefit spinal discs by supporting normal cartilage formation and function (see the URL captured April 5, 2016, ingredients list below the table). 
	 It is noted that prior art obtained via the Wayback Machine® sets forth a prima facie case that the art was publicly accessible at the date and time provided in the time stamp (see MPEP 2128).
	As such, Vertebene teaches an oral dosage form for benefitting spinal disc health  via the support of cartilage function and formation, comprising bamboo extract, glucosamine, L-lysine, Vitamin C and a collagen hydrolysate comprising collagen and hyaluronic acid, but is silent as to the N-acetyl form of glucosamine.
	However, Shikhman et al. teach that glucosamine (GlcN) possesses chrondroprotective effects, wherein the chondroprotective action of glucosamine manifests as accelerated glycosaminoglycan synthesis in cultured chondrocytes and cartilage tissue (page 5158, left column under “Discussion”).  Shikman et al. teach that N-acetylglucosamine (GlcNAc) expresses anti-inflammatory and chondroprotective effects on cartilage metabolism, more so than glucosamine and has potential advantages over glucosamine as a potential therapeutic agent (page 5159, right column, third paragraph and fifth paragraph).
	Thus, one of skill in the art would be motivated to employ N-acetyl-glucosamine over another form of glucosamine in a supplement intended to support cartilage function & formation. And, as noted by the court in In re Font, 675 F.2d 297 (CCPA 1982), an express suggestion to substitute one equivalent component (i.e., an equivalent anti-inflammatory) for another is not necessary to render such substitution obvious. In the instant case, (1) the prior art element of Shikhman et al. performs the function specified in the claim with only insubstantial differences; (2) the claimed component (i.e. N-acetyl-glucosamine) and its function was known in the art; (3) a person of ordinary skill in the art would have recognized the interchangeability of the elements and could have substituted one known element for another; and (4) the results of the substitution would have been predictable, an improved nutritional supplement that supports healthy cartilage formation and function.

	Claims 33 and 34 are drawn to claim 19, and further recite:
	(a)  wherein the mass ratio of the bamboo extract relative to N-acetyl-				glucosamine is between 0.6 and 0.8 (claim 33); and
	(b)   wherein the mass ratio of the bamboo extract relative to N-acetyl-				glucosamine is between 0.7 (claim 34).
	Vertebene discloses the mass of bamboo extract is 140 mg and the mass of glucosamine is 200 mg, which correspond to a mass ratio of 0.7, which meets the limitation of claim 34, and is within the range of between 0.5 and 0.9 required by claim 19, and within the range of 0.6 and 0.8 required by claim 33.
	As such, claims 19, 21, 23, 25, 33 and 34 are prima facie obvious.
	 
	Claims 27 and 28 are drawn to claim 19, and further recite:
	(a)  wherein the collagen hydrolysate comprises the hyaluronic acid in an amount 		by mass of between 5 and 15 percent by weight (claim 27); and
	(b)  wherein the collagen hydrolysate comprises the hyaluronic acid in an amount 		by mass of between 8 and 12 percent by weight (claim 28).
	Vertebene additionally discloses an amount by mass of hydrolyzed collagen complex of 600 mg wherein hyaluronic acid is present in an amount by mass of 60 mg, or 10 percent by weight, which is within the range of 5 and 15 percent by weight required by claim 27, and within the range of 8 and 12 percent by weight as required by claim 28.
	As such, claims 27 and 28 are prima facie obvious.

	Claims 29, 30 and 32 are drawn to claim 19, and further recite:
	(a)	wherein a mass ratio of the collagen hydrolysate to the N-acetyl-				glucosamine is between 2.0 and 4.0 (claim 29); and
	(b)  	wherein a mass ratio of the collagen hydrolysate to the N-acetyl-				glucosamine is between 2.5 and 3.5 (claim 30);
	(c)  	wherein the collagen hydrolysate comprises the collagen in an amount 			between 60 and 70 percent by weight (claim 32).
Vertebene additionally discloses an amount by mass of hydrolyzed collagen complex of 600 mg wherein glucosamine is present in an amount by mass of 200 mg, i.e., a mass ratio of 3.0, which is within the range of between 2.0 to 4.0 required by claim 29, and the range of 2.5 to 3.5 required by claim 30.  
	Vertebene discloses the amount by mass of collagen type II of 360 mg, i.e., 60% by weight of the amount by mass of collagen hydrolysate (600 mg), which is within the  range of between 60 and 70 percent by weight required by claim 32.
As such, claims 29, 30 and 32 are prima facie obvious.

	Claim 31 is drawn to claim 19, and limits wherein the bamboo extract contains the silica in an amount between 70 and 80 percent by weight.

	Vertenbene additionally discloses that the “[b]amboo extract contains at least 75% of natural silicic acid that contribute to the elasticity of the connective tissue and ensure its stability,” [emphasis added] (see “Bamboo extract, fourth paragraph below the table). The weight percent of 75% is within the range of between 70 and 80% by weight required by claim 31.
	As such, claim 31 is prima facie obvious.

	Claim 35 is drawn to claim 19, wherein the bamboo extract is bamboo camphor obtained from Bambusa arundinacea or Bambusa vulgaris species.
	As to the recitation of obtaining the bamboo extract, Applicant is remindedthat product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113). As stated by the court in In re Thorpe (777 F.2d 695 (Fed. Cir. 1985), "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claims is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process." Thus, the claimed method by which the bamboo extract is produced/ extracted does not carry patentable weight. 
	As such, claim 35 is prima facie obvious.

Conclusion
6.	Claims 19, 21, 23, and 25-35 are present in the application; claim 26 is withdrawn from consideration as drawn to a nonelected invention. Claims 19, 21, 23, 25 and 27-35 are rejected. No claim is currently allowable. 
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628   


/JARED BARSKY/Primary Examiner, Art Unit 1628